Name: Council Regulation (EEC) No 801/85 of 26 March 1985 allocating, for 1985, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3 . 85 Official Journal of the European Communities No L 89/7 COUNCIL REGULATION (EEC) No 801/85 of 26 March 1985 allocating, for 1985 , Community catch quotas in Greenland waters allowable catch for each stock or group of stocks, the share available to the Community and the specific conditions for taking these catches ; whereas, under Article 4 of the same Regulation, the share available to the Community is to be distributed among the Member States ; Whereas information about actual catches should be made available in order to ensure that the allocations are respected ; Whereas it is necessary, taking into account Green ­ land's withdrawal from the Community, to repeal Council Regulation (EEC) No 2/85 of 19 December 1984 allocating, for 1985, catch quotas in Greenland waters (4), as amended by Regulation (EEC) No 97/85 0, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas an Agreement on fisheries between the Euro ­ pean Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (2), entered into force on 1 February 1985 ; Whereas a Protocol on the conditions relating to fishing between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (3), also entered into force on 1 February 1985 ; whereas that Protocol fixes the catch quotas allocated to the Community in Greenland waters ; Whereas the catch quotas allocated to the Community may be taken by vessels which do not fly the flag of a Member State of the Community, to the extent to which this is necessary for the proper functioning of the fisheries agreements concluded by the Community with third countries ; whereas the Community has agreed to allocate part of its catch quotas in Greenland waters in 1985 to Norway ; Whereas the Community and Greenland have held consultations on the application of the Agreement and the Protocol in 1985 ; whereas the parties agreed that the Community catch quotas, except for cod in NAFO 1 , may be fished in 1985 as set out in the Protocol ; Whereas a special arrangement applies to the cod stock in NAFO 1 , taking into account the difficult situation of this stock ; whereas the situation of this stock is to be reviewed in the light of further develop ­ ments ; Whereas, under Article 3 of Regulation (EEC) No 170/83 , the Council is required to fix the total HAS ADOPTED THIS REGULATION : Article 1 The allocation in 1985 of the Community catch quotas in Greenland waters shall be as fixed in the Annex. Article 2 Member States and the masters of vessels flying the flag of a Member State shall comply, as far as fishing in Greenland waters is concerned, with Articles 3 to 9 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States (6), as amended by Regulation (EEC) No 1729/83 Q. Article 3 Regulation (EEC) No 2/85 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1985. (4) OJ No L 1 , 1 . 1 . 1985, p. 36. 0 OJ No L 13, 16 . 1 . 1985, p. 5 . ( «) OJ No L 220, 29 . 7. 1982, p. 1 . O OJ No L 169, 28 . 6. 1983, p. 14. (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 29, 1 . 2 . 1985, p . 9 . (3) OJ No L 29, 1 . 2. 1985, p. 14. No L 89/8 Official Journal of the European Communities 29 . 3 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1985. For the Council The President F. M. PANDOLFI 29 . 3 . 85 Official Journal of the European Communities No L 89/9 ANNEX Allocation of Community catch quotas in Greenland waters for 1985 Species Area Community catch quotas (tonnes) Member State shares (tonnes) Norwegian shares (tonnes) (shown for information only) Faroese quotas in Greenland waters according to EC/Greenland Fisheries Protocol (') (tonnes) (shown for information only) 1 2 3 4 5 6 Cod NAFO 1 ICES XIV/V 0 11 500 0 Germany 10 000 United Kingdom 1 500 Redfish NAFO 1 ICES XIV/V 5 500 57 820 Germany 5 395 United Kingdom 105 Germany 57 140 France 410 United Kingdom 270 500 Greenland halibut NAFO 1 ICES XIV/V 1 850 3 750 Germany 1 290 United Kingdom 60 Germany 3 090 United Kingdom 1 60 500 (2) 500 (2) 150 150 Halibut NAFO 1 200 200 (2) Shrimps NAFO 1 ICES XIV/V 1 300 3 050 France 425 Denmark 425 France 500 Denmark 500 450 (3) 2 050 475 0 675 0 Catfish NAFO 1 2 000 Germany 2 000 Blue whiting ICES XIV/V 30 000 30 000 Capelin ICES XIV/V 10 000 ( ¢) Fishing by the Community may continue mainly in February and not later than 31 March 1985 on the basis of the quotas fixed by Regulation (EEC) No 320/84. (') These Faroese quotas are ^additional to the Community catch quotas and form part of the fishery arrangement for 1985 agreed on by the Community and the Faroe Islands . (2) Only to be fished by long-liners . (3) South of 68 ° N. (4) South of 68 ° N, may be fished only after 1 July 1985. 0 A maximum of 405 tonnes may be fished until 30 June 1985.